ne

3

GISEMENTS KIMPE NORD ET KIMPE SUD-SUD
. PERMIS D'EXPLOITATION N°271

ENTRE

d'une part, la Société de Développement Industriel et Minier du Congo, en abrégé
« SODIMICO ». Entreprise publique ayant son Siège Social à Lubumbashi, Avenue Adouia n°
549, B.P. 3853, République Démocratique du Congo, représentée aux fins des présentes par
Monsieur Laurent TSHISOLA KANGOA, Administrateur-Délégué Général et Monsieur
Raymond MWANDA NSAKA, Administrateur Directeur Technique,

ET

d'autre part, la Société LONGFEI MINING Sprl, ayant son Siège Social au n° 25,
Avenue du Cocotier, Commune de Likasi, à LIKASI, NRC n° 9515, représentée aux fins des
présentes par Monsieur LI JINSHENG, Manager.

PREAMBULE :

=  Confrontée aux impératifs de relance de ses activités minières et au rachat de certains
de ses anciens gisements et points minéralisés se trouvant autour de son Siège
d'exploitation afin de donner à l'Entreprise une espérance de vie acceptable.

“Attendu que la Société LONGFEI MINING Spri régulièrement constituée en République
Démocratique du Congo, pour entre autres l'exploitation minière et le traitement
métaliurgique des minerais, a exprimé le désir d'exploiter «in situ » des minerais de
SODIMICO pour ses propres besoins.

IL À ETE CONVENU CE QUI SUIT :

Article 1: Objet:
Le présent Contrat a pour objet de définir les relations entre la SODIMICO et

LONGFEI MINING Spri dans l'exploitation des gisements de KIMPE NORD et
KIMPE SUD-SUD.

Article 2 : Délimitation et réserves des gisements : .
Les gisements concernés sont chacun délimités de la manière suivante :

”  KIMPE NORD :
- limites: Suivant l'axe du gisement, du sondage SODIMICO n° 3 jusqu'au

sondage SODIMICO n° 4 correctement identifié sur la carte
géologique de KIMPE, NE
longueur : 600 mètres.
la profondeur est de 50 mètres à partir de: la: surface. !

-réserves : 741.240 TS à 2,91 % Cu, soit 21.560 L Cu métal.

Article 3 :

Article 4 :

Article 8 :

KIMPE SUD-SUD :

- limites : À partir de la tranchée 232 jusqu'à la fin du gisement qui est dans les
environs de la tranchée 300 bien identifié sur la carte géologique de
KIMPE.

longueur : +420 mètres.
la profondeur est de 50 mètres à partir de la surface,
- réserves : 371.000 TS à 6,5 % Cu, soit 24.110 T. Cu métal.

Paiement :
Les deux gisements sont considérés comme un seul bloc exploité par la Société

LONGÉEI MINING Spri au prix de 4.000.000,00 USD à payer de la manière
suivante :
1% tranche :

15 % : quarante-cing (45) jours après la signature de ce Contrat, soit 600.000,00
USD

2°" tranche :

15 % : trois (3) mois après le premier paiement ou quatre mois et demi (4,5) après
signature de ce Contrat, soit 600.000,00 USD.

37e tranche :

30 % : six (6) mois après le deuxième paiement ou dix mois et demi (10,5) après
signature de ce Contrat, soit 1.200.000,00 USD.

48 tranche :

40 % : neuf (9) mois après le troisième paiement ou treize mois et demi (13,5)
après signature de ce Contrat, soit 1.600.000,00 USD.

Les deux parties s'engagent à garantir la réalisation du tonnage convenu et à
s'indemniser mutuellement pour les excédents ou les déficits éventuels dans les
proportions du rapport prix-tonnage initial convenu pour la transaction.

Dans les opérations d'extraction de ces tonnages, l'exploitant utilisera en priorité la
main-d'œuvre disponible à la SODIMICO.

Modalités de paiement :

Les versements se feront à chaque étape aux périodes fixées à l'Article 3 ci-
dessus au Compte de la SODIMICO ouvert auprès de la BCDC dont les
coordonnées sont les suivantes :

Nom de la banque : Banque Commerciale du Congo « BCDC »
Adresse : 285, Avenue MWEPU, Commune de
Lubumbashi
B.P. 74 LUBUMBASHI
Tél. : 00243 2348665

Fax : 00 37799631 049
E-mail : lub@bcde.cd
Code Swift : BCDCCDKI

Nom du Compte : SODIMICO

Numéro du Compte  : 130-0854929-54US
Article 6 : Nonobstant toute clause contraire, le transfert ne dégage pas le titulaire cédant de

ses obligations vis-à-vis de l'État pour le paiement des frais et charges en rapport
avec son titre ou de carrières pendant la période où il en était titulaire, ni de ses
obligations de réhabilitation de l'environnement.

Le Cessionnaire s'engage à assumer toutes les obligations du cédant vis-à-vis de
l'Etat découlant du droit minier concerné.

Articie7 : Taxes, Charges et Droits :

Toutes charges, Taxes et Droits de douane ef autres afférents à l'exportation des

produits issus des gisements concernés par ce Contrat sont à charge de
l'Acheteur.

Article 8: Confidentialité :

Les Parties s'engagent à ne pas divulguer les termes de ce Contrat à une tierce
Partie sans le consentement préalabie et écrit de l'autre Partie.

Article 9: Avenant : -

Le présent Contrat ne pourra être modifié que par voie d'Avenant rédigé et sign
en original par les deux Parties.

Article 10: Droit applicable et lanque :

Le présent Contrat sera régi et interprété selon les lois congolaises et la langue
française fait foi.

Article 11 : Règlement des litiges et arbitrage :

Tous litiges survenant à propos du présent Contrat seront réglés de préférence à
l'amiable. À défaut, ils pourront être portés devant les juridictions congoiaises
compétentes.

Tous différends découlant de l'exécution du présent Contrat et n'ayant pu se régler
ni à l'amiable entre les deux parties ni devant les juridictions congolaises
compétentes seront tranchés définitivement suivant le règlement de conciliation et
d'arbitrage de ta chambre de commerce internationale à Paris par un ou plusieurs
arbitres nommés conformément à ce règlement.

Article 12 :Force majeure :

Tous les cas de force majeure seront appréciés conformément au droit commun.
Constitue un cas de force majeure tout acte, situation de droit ou de fait,
phénomène ou circonstance à caractère extérieur, imprévisible et irréversible
échappant au contrôle raisonnable de a partie qui l'invoque.

La partie qui invoque un cas de force majeure doit le notifier à l'autre partie dans
les dix jours de sa connaissance en fournissant un mémoire détaillé précisant les
faits qui le constituent. I! ne pourra être évoqué que pendant sa durée.

En cas d'inexécution par une des parties de ses obligations contractuelles suite à
un cas de force majeure, le délai imparti pour l'inexécution de-celles-ci ser:
_prorogé d'accord entre parties d'une durée équivalente ai étard en;cause.

Lorsque le cas de force majeure constitue un obstaclé définitif à l'exécution d
présent Contrat, chacune des parties pourra résilier ce dernier après concertation.

Article 13 : Entrée en vigueur :

Le présent Contrat entre en vigueur à la date de sa signature en original par les

deux parties.

Ainsi fait à Musoshi, le 18 février 2006 en deux exemplaires originaux en langue

française, dont chacune des parties déclare en avoir retiré un lui destiné.

LONGFEI MINING sprl SODIMICO
{
PEL fe
LI JINSHENG Raymond MWANDA NSAKA
MANAGER Administrateur Directeur Technique
TR ge

Laurent TSHISOLA KANGOA
Administrateur-Délégué Général

